IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40319
                        Conference Calendar



LEOPOLD LEE PEDRAZA,

                                         Plaintiff-Appellant,

versus

RONALD G. PERKINS ET AL.,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. V-95-CV-76
                       - - - - - - - - - -
                          April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.


PER CURIAM:*

     Leopold Lee Pedraza, Texas prisoner # 441538, filed a civil

rights action under 42 U.S.C. § 1983 against the Chief of Police

for the City of Victoria, Texas, several other employees of the

police department, and the City of Victoria.   The district court

ordered Pedraza to serve the defendants in 120 days.   Subsequently,

the district court dismissed the entire complaint against all

defendants without prejudice for Pedraza’s failure to serve the

defendants and denied all of Pedraza’s motions seeking postjudgment


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-40319
                                -2-



relief.   Pedraza has not shown either good cause or excusable

neglect for his failure to comply with the rules of service.     See

Kersh v. Derozier, 851 F.2d 1509, 1512 (5th Cir. 1988).

     DISMISSED AS FRIVOLOUS.   5th Cir. R. 42.2.